DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:
Claim 1 Ln 8-9: uses the generic term “a first hydraulic mechanism section” modified by functional language “configured to operate”, which is NOT modified by sufficient structure, material, or acts for performing the claimed function.  Therefore 112(f) is invoked.  A review of the applicant’s Published Application, OKADA; Junichi US 20200407945 A1, hereinafter PA, states in [0050] that the first hydraulic mechanism section is the control valve (17).  Therefore, the first hydraulic mechanism section is being interpreted as a control valve or equivalents thereof.
Claim 1 Ln 10-14: uses the generic term “a second hydraulic mechanism section” modified by functional language “configured to close”, which is NOT modified by sufficient structure, material, or acts for performing the claimed function.  Therefore 
Claim 1 Ln 15-18: uses the generic term “a control device” modified by functional language “configured to release a closed state… and control a released state”, which is NOT modified by sufficient structure, material, or acts for performing the claimed function.  Therefore 112(f) is invoked.  A review of the applicant’s PA states in [0051-0052, 0067] that the control device is a device such as the ‘operator’ via a ‘remote operation signal’ such as (26) and/or a controller (30).  Therefore, the control device is being interpreted as an electronic controller or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 

Further interpretations unrelated to 112(f) are as follows:
Claim 1 Ln 15-16 states “release a closed state of the second hydraulic mechanism section” and has been interpreted as switching of the valve assembly (see [0011] above) from state whereby fluid is blocked to a state whereby fluid may pass through.
Claim 1 Ln 18 states “control a released state” and has been interpreted as control of the opening amount of the valve assembly (see [0011] above) whereby more or less flow may be admitted therethrough in accordance with the control device signal (as per PA [0077]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya; Masao et al. US 6409142 B1, hereinafter Kariya.
Regarding claim 1, Kariya discloses (Fig. 8) an excavator comprising: an undercarriage; an slewing upper structure rotatably mounted on the undercarriage; attachments, mounted on the slewing upper structure, and including a boom, an arm and an end attachment (Col 1 Ln 12 discloses the hydraulic machine as an excavator 
a boom cylinder (102) configured to drive the boom (Col 13 Ln 5-6 indicates that cylinder (102) is associated with the boom); 
a first hydraulic mechanism section (103) configured to operate according to an operation of the attachments (Col 7 Ln 49-51); 
a second hydraulic mechanism section (100A), provided in an oil passage (105) between a bottom-side oil chamber (102a) of the boom cylinder and the first hydraulic mechanism section, and configured to close when a lowering operation of the boom is not performed (Col 12 Ln 38-46); and 
a control device (108) configured to release a closed state of the second hydraulic mechanism section when the excavator is in a predetermined unstable state, and control a released state so that an acting velocity in a lowering direction of the boom is less than or equal to a predetermined reference (Col 13 Ln 1-16 discloses an unstable state/”hose rupture” situation whereby fluid is slowly released from the boom cylinder bottom side chamber resulting in a low velocity lower direction of the boom). 
Regarding claim 2, Kariya discloses (Fig. 8) the acting velocity includes an average acting velocity in the lowering direction of the boom (Col 13 Ln 1-16, the acting velocity fundamentally has an average velocity over a period of time during lowering of the boom). 
Regarding claim 3, Kariya discloses (Fig. 8) the acting velocity includes a displacement in a lowering direction of the boom within a predetermined time (Col 13 Ln 1-16, the acting velocity in this situation is in the lowering direction, and falls within a 
Regarding claim 4, Kariya discloses (Fig. 8) the second hydraulic mechanism (100A) section includes a holding valve (5) configured to tolerate a flow of a hydraulic oil into the bottom-side oil chamber (Col 11 Ln 46 - Col 12 Ln 7), and block a discharge of the hydraulic oil from the bottom-side oil chamber, to hold the hydraulic oil in the bottom-side oil chamber (Col 12 Ln 38-46), and a first discharge valve (60) linked to an operation state of the boom and configured to discharge the hydraulic oil from the bottom-side oil chamber (Col 12 Ln 8-37). 
Regarding claim 5, Kariya discloses (Fig. 8) the control device (8) temporarily releases a link between the operation state of the boom and the first discharge valve (60) when the excavator is in the predetermined unstable state, and releases the closed state of the second hydraulic mechanism section (100A) by controlling the first discharge valve (Col 13 Ln 1-16 discloses upon the predetermined state/hose rupture, the normal operation state of the boom and the first discharge valve is changed/link released, such that safe lowering of the boom may be performed). 
Regarding claim 6, Kariya discloses (Fig. 8) the second hydraulic mechanism (100A) section further includes a second discharge valve (7) configured to discharge the hydraulic oil from the bottom-side oil chamber (102a, Col 12 Ln 46-67), and the control device (108) controls the second discharge valve when the excavator is in the predetermined unstable state, to release the closed state of the second hydraulic mechanism section (control of valve (7) interpreted by controller (108) controlling the pressure applied to line (15e) by applying pressure to control port (17) of valve (60), and thereby controlling the opening/closing of valve (7) by controlling the pressure applied to .

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Kariya fails to disclose  a detector configured to detect information related to a leak of the hydraulic oil in the oil passage on a downstream side opposite to the bottom-side oil chamber when viewed from the second hydraulic mechanism section, wherein the control device determines whether the leak of the hydraulic oil is generated in the oil passage on the downstream side of the second hydraulic mechanism section, based on the information detected by the detector, when the closed state of the second hydraulic mechanism section is released, and controls the release stated of the second hydraulic mechanism section so that the acting velocity becomes less than or equal to the predetermined reference, when the generation of the leak of the hydraulic oil is determined. 
Further modification to the device of Kariya cannot be performed without improper hindsight bias.
Claims 8-11 depend from claim 7.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745  

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745